OPINION INFORMATION TO PUBLISHERS



FROM



COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





CASE DOCKET NUMBER:

2-07-179-CR 

2-07-190-CR

NAME OF CASE:

JORGE CASTILLO ZULAYKA A/K/A JORGE C. ZULAYKA



V.



THE STATE OF TEXAS

DATE OPINION OR ORDER FILED:

JULY 3, 2008

DATE REHEARING DENIED:

              

              

TRIAL COURT:

415TH DISTRICT COURT

TRIAL COURT JUDGE:

HON. R. E. THORNTON

COUNTY:

PARKER

              

              

PRO SE:				







ATTORNEY FOR APPELLANT:

JORGE CASTILLO A/K/A JORGE C. ZULAYKA





MIKE A SMIDDY

MINERAL WELLS, TEXAS





ATTORNEYS FOR STATE:





DON SCHNEBLY DISTRICT ATTORNEY JEFFREY A. SWAIN ASSISTANT DISTRICT ATTORNEY

PARKER COUNTY, TEXAS